UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1493



EDWARD MARTIN MCKENNA, SR.,

                                             Plaintiff - Appellant,

          versus


R. C. LEE; JIM GODWIN; ANDY ARTOLA; JUDY
CHAPMAN; GEORGE LIPSCOMB; JANICE FAULKNER;
CAROL HOWARD; LYNN PHILLIPS; THEODIS BECK;
JOHN DOES 1 THROUGH 34; 3M CORPORATION,

                                            Defendants - Appellees,

          and


MICHAEL F. EASLEY; HAL F. ASKINS; JEFFREY R.
EDWARD; MARTIN T. WALTER; DOUGLAS F. MCINTOSH;
MARK A. LEWIS; SUSAN FREYA OLIVE; PETER L.
OLSON;   CHARLES   BULLOCK;   FINESSE   COUCH;
REGINALD MEWBORN; J. BAKE WILLIAMS; GREGORY T.
WAH; PATRICK BALLANTINE,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-911-5-BR)


Submitted:   July 12, 2001                  Decided:   July 19, 2001
Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Martin McKenna, Sr., Appellant Pro Se. James Donald Cowan,
Jr., SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Edward Martin McKenna, Sr. appeals the district court’s order

dismissing certain named and unnamed defendants.   Appellee 3M Cor-

poration has moved to dismiss the appeal.     We dismiss the appeal

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We grant Appellee 3M Corporation’s motion to dismiss and dis-

miss the appeal as interlocutory as to all Appellees.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                3